EX-99.906CERT CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 JEFFREY L. STEELE, President and PEO, and Michael W. Stockton, Vice President and Treasurer of Washington Mutual Investors Fund, Inc. (the "Registrant"), each certify to the best of his or her knowledge that: 1) The Registrant's periodic report on Form N-CSR for the period ended April 30, 2007 (the "Form N-CSR") fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2) The information contained in the Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Chief Executive Officer Principal Financial Officer WASHINGTON MUTUAL WASHINGTON MUTUAL INVESTORS FUND, INC. INVESTORS FUND, INC. /s/ Jeffrey L. Steele, President /s/ Michael W. Stockton, Vice President, Treasurer And Principal Executive Officerand Principal Financial Officer Date:June 27, 2007 Date: June 27, 2007 A signed original of this written statement required by Section 906 of the Sarbanes-Oxley Act of 2002 has been provided to WASHINGTON MUTUAL INVESTORS FUND, INC. and will be retained by WASHINGTON MUTUAL INVESTORS FUND, INC. and furnished to the Securities and Exchange Commission (the "Commission") or its staff upon request. This certification is being furnished to the Commission solely pursuant to 18 U.S.C. Section 1350 and is not being filed as part of the Form N-CSR filed with the Commission.
